TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00180-CV



                               Muhammad Y. Ahmed, Appellant

                                                  v.

                                  Randall R. Mallory, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-08-013056, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Muhammad Y. Ahmed appeals from the county court’s order in favor of

appellee Randall R. Mallory in Ahmed’s suit against Mallory for forcible entry and detainer in

relation to commercial property located in Travis County. Mallory has filed a motion to dismiss,

asserting that this Court does not have jurisdiction over the appeal in light of section 24.007 of the

property code, which states, in relevant part, “A final judgment of a county court in an eviction suit

may not be appealed on the issue of possession unless the premises in question are being used for

residential purposes.” Tex. Prop. Code Ann. § 24.007 (West 2000). Under section 24.007, we lack

jurisdiction to review the county court’s determination of the right of possession and any findings

essential to the issue of possession. See Terra XXI, Ltd. v. Ag Acceptance Corp., 280 S.W.3d 414,

416 (Tex. App.—Amarillo 2008, pet. filed) (collecting cases). While Ahmed asserts that the Court

improperly denied his requested relief and issued erroneous conclusions of law, all relief sought by
Ahmed and all conclusions of law issued by the county court are based on the issue of possession.

See Academy Corp. v. Sunwest N.O.P., Inc., 853 S.W.2d 833, 834 (Tex. App.—Houston [14th Dist.]

1993, writ denied) (appellate court may not review points of error based on “the merits of

possession”). The county court’s order concerns only possession of the premises in that it awards

possession to Mallory and does not award monetary damages. Ahmed does not dispute that the

property at issue is not being used for residential purposes. Accordingly, we dismiss this appeal for

want of jurisdiction.

                Mallory’s motion is granted to the extent we dismiss this appeal. Any other requested

relief is denied.



                                              __________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 1, 2009




                                                  2